Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  Sir,
                     North Castle July 4th 1781. 10. o’clock A.M.
                  
                  I arrived here with the first Brigade yesterday at 9 A.M.  The 2d by a forced march joined me in the afternoon, and we are now all together ready to execute your orders.  I wait with the greatest impatience to hear from you and the Duke de Lauzun.  I have caused my march to be opened on White plains, in case circumstances should render it necessary.  I am with Respect and personal attachment Sir, your Excellency’s most obedient and humble Servant
                  
                     le cte de rochambeau
                  
               